Case 1:08-cr-00399-RJD Document 270 Filed 11/25/20 Page 1 of 5 PageID #: 1071




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X

UNITED STATES OF AMERICA,

                 -against-                                       MEMORANDUM & ORDER

JOHN MARKOU,                                                        08-cr-399 (RJD)

                                    Defendant.
-------------------------------------------------------------X
DEARIE, District Judge

          Defendant John Markou’s request for compassionate release under 18 U.S.C. § 3582(c) is

denied.

                                              BACKGROUND

          Mr. Markou was indicted by grand jury on April 7, 2009 on charges of bank robbery and

related attempt, conspiracy and firearm crimes. Superseding Indictment, S-2 (“Ind.”), ECF

No. 56. On September 29, 2009, Mr. Markou pleaded guilty to conspiracy to commit Hobbs Act

robbery (Count 12) and using a firearm during a crime of violence (Count 13). ECF No. 104.

On March 9, 2010, this Court sentenced Mr. Markou to 120 months’ imprisonment on Count 12

and 84 months’ imprisonment on Count 13, to run consecutively with his sentence for Count 12.

ECF No. 170. According to the Bureau of Prisons, Mr. Markou is scheduled to be released on

June 25, 2023, excluding any applicable credits. Def. Mem. at 1, ECF No. 265; Gov’t Mem.

at 1, ECF No. 267. He is currently incarcerated at Federal Correctional Institution, Schuylkill,

and has served approximately 12 years of his prison sentence.

          Mr. Markou moves the court for early release pursuant to 18 U.S.C. § 3582(c)(1)(A).

Mr. Markou primarily seeks early release as a result of his parents’ deteriorating health, which

Mr. Markou submits requires him to serve as their caretaker to help them perform the tasks
Case 1:08-cr-00399-RJD Document 270 Filed 11/25/20 Page 2 of 5 PageID #: 1072




required of daily living. Def. Mem. at 2-4, 12. Mr. Markou also notes his own ailments, namely

asthma and pre-diabetes, and argues they put him at increased risk of serious illness should he

contract COVID-19 while incarcerated at FCI Schuylkill. Id. at 4-5, 12-14. Mr. Markou asks

the Court to re-sentence him to immediate release from imprisonment and home confinement for

the remainder of his original incarceration term.

           At present, FCI Schuylkill is not reporting an outbreak of COVID-19. 1 As of the time of

this order, there are currently no reported active cases of the virus among inmates or staff.

                                                 DISCUSSION

           Compassionate release empowers courts to reduce a defendant’s term of imprisonment in

certain cases when “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A). A court may grant compassionate release when (1) a petitioner has exhausted

administrative remedies; (2) “extraordinary and compelling reasons warrant [] a reduction” of the

originally imposed sentence; (3) a reduction is consistent with applicable policy statements

issued by the Sentencing Commission; and (4) the factors outlined in § 3553(a) weigh in favor of

a reduction. Id.

           1. Exhaustion of Administrative Remedies

           The Court may modify a term of imprisonment “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf.” Id. Mr. Markou exhausted his

administrative remedies when his appeal of the warden’s denial of his request was also denied on

August 18, 2020. ECF No. 265-1.




1
    See BOP, Covid-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited November 25, 2020).

                                                         2
Case 1:08-cr-00399-RJD Document 270 Filed 11/25/20 Page 3 of 5 PageID #: 1073




        2. Extraordinary and Compelling Reasons

        The First Step Act provides that a court “may reduce the term of imprisonment” if it finds

that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1).

In determining what constitutes such reasons, a court is “free[] . . . to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before them in

motions for compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

        While the United States Sentencing Guidelines (“U.S.S.G.”) are not binding on this

determination where a motion is brought by a defendant, id., as is the case here, Section 1B1.13

provides some useful guidance. Under that provision, “extraordinary and compelling” reasons

exist where, inter alia, (i) defendant “is suffering from a serious physical or medical condition . .

. that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he . . . is not expected to recover,” (ii)

certain “family circumstances” arise such as the “incapacitation” of defendant’s minor child’s

caregiver or of defendant’s spouse “when the defendant would be the only available caregiver for

the spouse,” or (iii) other extraordinary and compelling reasons exist. U.S.S.G. § 1B1.13

cmt. 1(A).

        The Government contends that neither Mr. Markou’s history of asthma and pre-diabetes

nor his parents’ health issues warrant his release and placement in home confinement. Gov’t

Mem. at 5-9. Mr. Markou’s concern for his parents’ well-being is entirely understandable and

their condition, if more thoroughly documented, may well present extraordinary and compelling

circumstances. But the Court’s inquiry does not stop there. The Court is required to consider the

important § 3553(a) factors and that review presents an insurmountable barrier to relief.




                                                   3
Case 1:08-cr-00399-RJD Document 270 Filed 11/25/20 Page 4 of 5 PageID #: 1074




       3. Section 3553(a) Factors

       Even if extraordinary and compelling circumstances exist, they must outweigh the factors

outlined in 18 U.S.C. § 3553(a), which are largely duplicative of those set forth in § 3142(g).

These include “the nature and circumstances of the offense and the history and characteristics of

the defendant” and the need “to protect the public from further crimes of the defendant.”

18 U.S.C. § 3553(a)(1), (2)(C).

       Although always hopeful, the Court concludes that these factors, particularly the need to

protect the public from potential future crimes of the defendant, are not outweighed by

defendant’s reasons for release. With a lengthy criminal history, including violent crime,

Mr. Markou pleaded guilty to serious and violent crimes, involving a string of seven bank

robberies. He was sentenced as a criminal history Category 5 offender. The sentence imposed

protects the public for an appropriate period of time. Accordingly, the Court finds that the

§ 3553(a) factors would not be outweighed by Mr. Markou’s reasons for modifying his sentence,

even if those reasons were deemed to be extraordinary and compelling.

       It is worth noting that the Court is pleased to learn of Mr. Markou’s productive activities

while incarcerated and that Mr. Markou feels like a different man today than he was in 2008.

See Def. Exs. D-G; Def. Mem. at 14. The Court sincerely hopes Mr. Markou will continue down

this positive path and that he will make a future for himself that is free of crime. See Sentencing

Tr., ECF No. 186. The future is uncertain. Mr. Markou’s past is not.




                                                 4
Case 1:08-cr-00399-RJD Document 270 Filed 11/25/20 Page 5 of 5 PageID #: 1075




                                      CONCLUSION

       For the reasons stated above, the Court denies Mr. Markou’s motion for compassionate

release.



SO ORDERED.

Dated: Brooklyn, New York
       November 25, 2020
                                                   /s/ Raymond J. Dearie____
                                                  RAYMOND J. DEARIE
                                                  United States District Judge




                                              5
